Citation Nr: 0027436
Decision Date: 10/17/00	Archive Date: 12/28/00

DOCKET NO. 97-10 328          DATE OCT 17, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Waco, Texas

THE ISSUE

Entitlement to a disability rating in excess of 20 percent for
status post left L5 - S1 laminectomy with lower back pain.

REPRESENTATION

Appellant represented by: Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1975 to April
1996.

This matter comes to the Board of Veterans' Appeals (Board) from a
December 1996 rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in Waco, Texas, which, inter alia,
granted service connection for status post left L5-S1 laminectomy
with lower back pain, assigning a 20 percent rating from April 5,
1996 and denied service connection for a right foot disorder. The
veteran perfected an appeal of the December 1996 decision.

In a January 1997 Statement of the Case, the RO granted service
connection for a fracture of the second metatarsal right foot,
assigning a noncompensable evaluation from April 5, 1996. The RO
also continued a disability rating of 20 percent for status post
left L5-S1 laminectomy with lower back pain from April 5, 1996.

During a November 1998 personal hearing, the veteran stated that he
was satisfied with the noncompensable evaluation for his right foot
disorder. The veteran's service representative further stated that
the only issue on appeal vias the veteran's status post left L5-S1
laminectomy with lower back pain.

In a January 2000 rating action, the RO continued a disability
rating of 20 percent for status post left L5-S1 laminectomy with
lower back pain from April 5, 1996.

The current award is less than the maximum evaluation available and
consequently the issue remains in appellate status. See AB v.
Brown, 6 Vet. App. 35, 38 (1993).

REMAND

On February 5, 1997, the RO notified the veteran of a scheduled
hearing at the RO in March 1997. On a VA Form 1-9, dated February
7, 1997, the veteran requested a hearing before the Board at the
local VA office. Later in February 1997, the

2 -

veteran indicated that he wanted an examination in lieu of the
scheduled March 1997 RO hearing. It was noted that the hearing was
canceled.

In October 1997, the veteran again requested a local hearing. The
RO hearing was held in November 1998. It does not appear that the
veteran was afforded the travel board hearing he requested. While
the veteran was afforded a RO hearing, his request for a travel
board hearing was made after that hearing was already scheduled.
The veteran has not withdrawn the request for a travel board
hearing.

Given this outstanding request for a travel board hearing, the
veteran's claims file must be returned to the RO and his appeal
REMANDED for the following action:

The RO should schedule the veteran for a hearing before a traveling
Member of the Board, pursuant to the Board's next anticipated visit
to the RO.

The veteran has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been

3 - 

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims are remanded by the Board of Veterans'
Appeals or by the United States Court of Appeals for Veterans
Claims (Court) for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1999)(Historical and Statutory Notes). In addition, VBA's
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

V. L. Jordan 
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

- 4 -


025748776    001031    998733

DOCKET NO. 95-26 273               DATE OCT 31, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina

THE ISSUES

Entitlement to an effective date earlier than September 5, 1997,
for the assignment of a compensable rating for hiatal hernia with
deformity of the duodenal bulb.

Entitlement to an effective date earlier than September 5, 1997,
for the assignment of a 30 percent evaluation for sinusitis with
rhinitis.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel

INTRODUCTION

The veteran had active service from January 1958 to October 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from
November 1994 and later RO decisions that granted service
connection for a right knee disability and assigned a zero percent
evaluation, effective from October 20, 1970, and a 10 percent
evaluation, effective from September 24, 1991; granted service
connection for hiatal hernia with deformity of the duodenal bulb
and assigned a zero percent evaluation, effective from February 24,
1993, and a 30 percent evaluation, effective from September 5,
1997; and increased the evaluation for sinusitis with rhinitis from
10 to 30 percent, effective from September 5, 1997. In July 1998,
the Board denied the veteran's appeal for an effective date earlier
than September 24, 1991 for a compensable evaluation for the right
knee disability.

In July 1998, the Board also remanded the issues of entitlement to
increased evaluations for hiatal hernia with deformity of the
duodenal bulb and sinusitis with rhinitis. In correspondence from
the veteran and his representative, received in August and
September 1998, the veteran withdrew his appeal for increased
evaluations for hiatal hernia with deformity of the duodenal bulb
and sinusitis with rhinitis, each rated as 30 percent disabling,
effective from September 5, 1997, but he continued to disagree with
the evaluations assigned for these conditions prior to September 5,
1997. Hence, the Board has classified the issues for appellate
consideration as shown on the first page of this decision. AB v
Brown, 6 Vet. App. 35 (1993).

FINDINGS OF FACT

1. The November 1994 RO rating decision granted service connection
for hiatal hernia with deformity of the duodenal bulb and assigned
a zero percent evaluation for this condition, effective from
February 24, 1993.

2 -

2. In February 1995, the veteran submitted a notice of disagreement
with the evaluation assigned for the GI disorder; a statement of
the case was sent to him in March 1995; and he submitted a
substantive appeal in March 1995.

3. On September 5, 1997, the veteran submitted a claim for a higher
rating for the GI disorder.

4. On October 1, 1997, the veteran underwent a VA medical
examination to determine the severity of his GI disorder; a
February 1998 RO rating decision increased the evaluation for the
GI disorder from zero to 30 percent, effective from September 5,
1997.

5. Symptoms of hiatal hernia with deformity of the duodenal bulb
warranting a compensable evaluation are not demonstrated prior to
the veteran's VA medical examination on October 1, 1997.

6. The unappealed June 1977 RO rating decision, denying an
increased evaluation for sinusitis with rhinitis, is final.

7. A summary of the veteran's VA hospitalization from April 15 to
17, 1992 shows that he underwent septoplasty and intranasal
polypectomy with antral lavage for sinusitis and nasal polyps.

8. On November 25, 1992, the veteran submitted a claim for
increased compensation requesting an increase evaluation for the
sinusitis with rhinitis.

9. The November 1994 RO rating decision denied an increased
evaluation for the sinusitis with rhinitis, rated as 10 percent
disabling; a timely notice of disagreement was filed and the claim
has been developed for appellate review and pending since.

10. The veteran underwent a VA medical examination on October 1,
1997 to determine the severity of his sinusitis with rhinitis; the
February 1998 RO rating

3 -

decision increased the evaluation for this condition from 10 to 3
0 percent, effective from September 5, 1997.

11. Symptoms of sinusitis with rhinitis that warrant a rating in
excess of 10 percent are not demonstrated within the year prior to
November 25, 1992 or until the veteran's VA medical examination on
October 1, 1997.

CONCLUSIONS OF LAW

1. During the period prior to September 5, 1997, the criteria for
a compensable rating for service-connected hiatal hernia with
deformity of the duodenal bulb were not met. 38 U.S.C.A. 1155, 5110
(West 1991 & Supp. 2000); 38 C.F.R. 3.400, 4.7, 4.114, Code 7346
(1999).

2. The criteria for a rating higher than 10 percent during the
period prior to September 5, 1997, are not met. 38 U.S.C.A. 1155,
5110 (West 1991 & Supp. 2000); 38 C.F.R. 3.400, 4.7, 4.97, Code
6501, effective prior to October 7, 1996; Code 6501, effective
prior to and as of October 7, 1996; and Code 6522, effective as of
October 7, 1996.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Entitlement to a Compensable Rating for Hiatal Hernia with
Deformity of the Duodenal Bulb for the Period Prior to September 5,
1997.

The November 1994 RO rating decision granted service connection for
hiatal hernia with deformity of the duodenal bulb based on service
medical records. A zero percent evaluation was assigned for this
condition under diagnostic code 7346, effective from February 24,
1993, stated to be the date of claim.

4 -

In February 1995, the veteran submitted a notice of disagreement
with the evaluation assigned for the GI disorder. A statement of
the case was sent to him in March 1995, and he submitted a
substantive appeal in March 1995.

During private hospitalization in February 1991, an upper
gastrointestinal series was negative and the veteran was described
as well nourished.

VA and private medical reports show that the veteran was treated
and evaluated extensively for various conditions in the 1990's. The
more salient medical reports with regard to the claim being
considered in this section of the Board's decision are discussed in
the following paragraphs.

VA outpatient records in the early 1990s contain no specific
references to findings of hiatal hernia. In February 1995, the
veteran underwent a VA medical examination. His abdomen was benign.
A GI condition was not found. During VA outpatient visits in mid-
1995, the veteran was counseled as to his diet, on account of
diabetes mellitus, a nonservice-connected disorder. No references
,were made to his gastrointestinal disability. He did complain of
epigastric burning after meals during an outpatient visit in July
1995, reporting that he was worse on metrication. The abdomen was
described as benign; his weight was measured as 228 pounds. A
change of medication was recommended. Although GERD
(gastroesophageal reflux disease) was shown as a continuing problem
during 1996 outpatient visits, no specific complaints or findings
relating thereto were recorded.

In December 1996, the veteran underwent a VA general medical
examination. The list of medical problems provided by the veteran
to the examiner did not include hiatal hernia. The abdominal
examination was unremarkable. A GI condition was not found.

On September 5, 1997, the veteran again claimed an increased
evaluation for hiatal hernia with deformity of the duodenal bulb.

5 -

On October 1, 1997, the veteran underwent a VA medical examination
to determine the severity of his GI disorder. It was noted that he
had been treated since service with over-the-counter antacids, from
which he obtained most of his relief. At that time, he complained
of retrosternal and epigastric burning pain daily, with onset of
symptoms being about an hour after meals. He also had nocturnal
regurgitation about once every 2 to 3 months, but no vomiting, with
this symptoms improved by elevation of the head of his bed. He
denied dysphagia, odynophagia, episodes of food impaction or
knowledge of anemia. His weight was reported to fluctuate; at the
time of examination he weighed 234 pounds and was described as well
developed, mildly obese and fairly healthy looking. Examination of
the abdomen was reported to be entirely unremarkable. The
impression was that the symptoms and available lab data were most
consistent with a long history of "poorly controlled"
gastroesophageal reflux disease.

The February 1998 RO rating decision increased the evaluation for
the hiatal hernia with deformity of the duodenal bulb from zero to
30 percent, effective from September 5, 1997.

The veteran in essence claims that he is entitled to an effective
date earlier than September 5, 1997 for the assignment of a 30
percent evaluation for hiatal hernia with deformity of the duodenal
bulb. Both this claim and the claim discussed in section II of this
decision are well grounded, meaning they are plausible. The Board
finds that all relevant evidence has been obtained with regard to
the claims and that no further assistance to the veteran is
required to comply with VA's duty to assist him. 38 U.S.C.A.
5107(a) (West 1991).

In general, disability evaluations are assigned by applying a
schedule of ratings (rating schedule) which represent, as far as
can practicably be determined, the average impairment of earning
capacity. 38 U.S.C.A. 1155. Where there is a question as to which
of two evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria required for that rating. Otherwise, the lower rating will
be assigned. 38 C.R.R. 4.7.

6 - 

A 10 percent evaluation is warranted for a hiatal hernia with two
or more of the symptoms required for a 30 percent evaluation, but
of lesser severity than is required for that evaluation. A 30
percent evaluation requires persistently recurrent epigastric
distress with dysphagia, pyrosis, and regurgitation accompanied by
substernal or arm or shoulder pain, all of which is productive of
a considerable impairment of health. A 60 percent evaluation
requires symptoms of pain, vomiting, material weight loss, and
hematemesis or melena with moderate anemia or other symptoms
combinations productive of severe impairment of health. 38 C.F.R.
4.114, Code 7346.

Except as otherwise provided, the effective date of an evaluation
and award of compensation based on direct service connection will
be the day following separation from service or date entitlement
arose if claim is received within one year after separation from
service. 38 U.S.C.A. 5110(a),(b)(1); 31; C.F.R. 3.400(b)(2)(i).
Otherwise, it is the date of receipt of the claim or it is the date
entitlement arose or the date of receipt of the claim, whichever is
later.

The November 1994 RO rating decision granted service connection for
hiatal hernia and assigned a zero percent evaluation, effective
from February 24, 1993, construed as the date of claim. The grant
of service connection was based primarily on service medical
records that showed the veteran had a GI disorder. The evidence
then of record did not support the assignment of a compensable
rating for the GI condition under diagnostic code 7346.

The February 1998 RO rating decision increased the evaluation for
the GI disorder from zero to 30 percent, effective from September
5, 1997 based of clinical findings in the report of the veteran's
VA medical examination on October 1, 1997. The Board observes that
the effective date of the increased evaluation under the above
criteria should have been October 1, 1997 rather than September 5,
1997 because the evidence does not show entitlement to this
evaluation prior to October 1, 1997. The effective date is based on
the veteran's original claim and not the claim for increase
received in September 1997 because the veteran appealed the
evaluation assigned for the GI disorder in the November 1994 RO
rating decision

7 -

and this appeal is still pending. Currently before the Board is the
issue of the proper rating to be assigned during the period prior
to the effective date of the award of a 30 percent rating.

While the veteran's contentions have been carefully considered, a
longitudinal review of all the medical evidence in the file does
not show symptoms of hiatal hernia with deformity of the duodenal
bulb from the date of the award of service connection until October
1, 1997 that support the assignment of a compensable evaluation for
this condition under diagnostic code 7346. As noted above, the
veteran rarely sought medical care for this condition during this
period, and did not voice complaints of at least 2 of the symptoms
noted above, which would warrant the assignment of a 10 percent
rating. Abdominal examination was repeatedly described as being
normal and there is no indication whatsoever of any impairment of
health attributable to the hiatal hernia.

Accordingly, the Board finds that the preponderance of the evidence
is against the claim for an effective date earlier than September
5, 1997 for the assignment of a 30 percent evaluation for hiatal
hernia with deformity of the duodenal bulb, and the claim is
denied. Nor does the evidence show manifestations of the service-
connected GI disorder warranting a compensable rating for this
condition for a specific period or a "staged rating" at any time
since the effective date of the claim and prior to September 5,
1997. Fenderson v. West, 12 Vet. App. 119 (1999).

II. Entitlement to a Rating Greater than 30 Percent for Sinusitis
with Rhinitis During the Period Prior to September 5, 1997.

A June 1977 RO rating decision, in part, denied an increased
evaluation for sinusitis with rhinitis, then rated as 10 percent
disabling. The veteran was notified of the determinations in June
1977 and submitted correspondence that was received in June 1997
expressing dissatisfaction with the June 1977 RO rating decision.
In a letter dated in July 1977, the RO asked the veteran to
indicate the particular determination in the June 1977 RO rating
decision that he disagreed with. A review

of the record does not show that the veteran replied to this
correspondence or otherwise appealed the June 1977 RO rating
decision, denying an increased evaluation for the sinusitis with
rhinitis.

The veteran's claim for an increased rating for sinusitis with
rhinitis has been pending since November 1992. As noted above, he
has withdrawn an appeal of the issue of a rating greater than 30
percent, effective September 5, 1997, but argues, in effect, that
the 30 percent rating should be retroactive to the date of claim.

VA and private medical reports show that the veteran was treated
mid evaluated for various conditions in the 1990's. The more
salient medical reports, with regard to the claim being considered
in this section of the Board's decision are discussed in the
following paragraphs.

A summary of the veteran's VA hospitalization from April 15 to 17,
1992 shows that he underwent septoplasty and intranasal polypectomy
with antral lavage for chronic sinusitis and nasal polyps. VA
medical reports of his postoperative treatment in April and May
1992 show that he was last seen on May 26, and at that time his
nasal cavity was clear and he had excellent airway.

In December 1994 the veteran was treated for nasal infection; he
had a 3 week history of nasal congestion, with a yellowish, thick
discharge but no fever. The nasal mucosa were swollen and the area
was tender. The assessment was acute sinusitis and an antibiotic
was prescribed.

The veteran underwent examination on an outpatient visit in
February 1995. Sinus series revealed chronic changes in the
maxillary sinuses. The assessment was sinusitis. The record
reflects that the veteran had numerous VA outpatient visits in 1995
and 1996. While medication refills for treatment of sinusitis with
rhinitis were furnished, there are few references to this
disability. Examination of the ears, nose and throat was reported
to be negative, other than on the visit above.

9 -

The veteran underwent a VA medical examination in December 1996. He
gave a history of chronic rhinitis. No abnormalities of the
respiratory system were found. The impression was chronic rhinitis.

On September 5, 1997, the veteran submitted another claim for an
increased evaluation for sinusitis with rhinitis.

On October 1, 1997, the veteran underwent a VA medical examination
to determine the severity of his sinusitis with rhinitis. He
claimed that since his surgery in 1992, he had had drainage and
headaches, but essentially had not been treated. He denied the use
of any medication. He complained that he was "stopped up"
continually and could not breathe, except rarely, through the right
side of his nose. Physical examination and a CT scan were
conducted, following which the impressions were listed as: chronic
severe allergic rhinitis with secondary polyposis; and involvement
of the ethmoid and maxillary sinuses with polypoid mucosa and
probably some secondary infection.

The February 1998 RO rating decision increased the evaluation for
this condition from 10 to 30 percent, effective from September 5,
1997.

The effective date of an award of increased compensation shall be
the earliest date as of which it is ascertainable that an increase
in disability has occurred, if application is received within one
year from such date; otherwise, the effective date will be the date
of VA receipt of the claim for increase, or date entitlement arose,
whichever is later. 38 U.S.C.A. 5110(a); 38 C.F.R. 3.400. If it is
factually ascertainable that the disability increased within one
year preceding the date of claim for the increased rating, the
effective date of increased compensation will be the date the
disability increased within that year. 38 C.F.R. 3.400(o)(2). The
Board may not consider evidence previously considered in a prior
final decision on the same issue to establish an increased rating.
The Board may consider evidence previously considered in a prior
final decision on the same issue in conjunction with later evidence
for the purpose of determining an effective date. Hazan v. Gober,
10 Vet. App. 511 (1997).

- 10 -

A noncompensable evaluation is warranted for chronic pansinusitis
with only X-ray manifestations and mild or occasional symptoms. A
10 percent rating requires moderate chronic maxillary sinusitis
manifested by a discharge, crusting or scaling and infrequent
headaches. A 30 percent evaluation requires severe chronic frontal
sinusitis manifested by frequently incapacitating recurrences,
severe and frequent headaches, and a purulent discharge or crusting
reflecting purulence. 38 C.F.R. 4.97, Code 6510, effective prior to
October 7, 1996.

The regulations for the evaluation of sinusitis and rhinitis were
revised, effective October 7, 1996. 61 Fed. Reg. 46720-46731 (Sept.
5, 1996). Where regulations are changed during the course of the
veteran's appeal, the criteria that is to the advantage of the
veteran should be applied. Karnas v. Derwinski, 1 Vet. App. 308
(1991). Revised regulations do not allow for their retroactive
application unless those regulations contain such provisions and
may only be applied to of the effective date. VAOPGCREC 3-2000.

A noncompensable evaluation is warranted for chronic pansinusitis
sinusitis with only X-ray manifestations. A 10 percent rating
requires one or two incapacitating episodes per year of sinusitis
requiring prolonged (lasting four to six weeks) antibiotic
treatment, or; three to six non-incapacitating episodes per year of
sinusitis characterized by headaches, pain, and purulent discharge
or crusting. A 30 percent evaluation requires 3 or more
incapacitating episodes per year of sinusitis requiring prolonged
(lasting 4 to 6 weeks) antibiotic treatment, or; more than 6 non-
incapacitating episodes per year of sinusitis characterized by
headaches, pain, and purulent discharge or crusting. 38 C.F.R.
4.97, Code 6510, effective as of October 7, 1997.

A 10 percent evaluation is warranted for chronic atrophic rhinitis
with definite atrophy of the intranasal structure and moderate
secretion. A 30 percent evaluation requires moderate crusting,
ozena (atrophic rhinitis marked by a thick mucopurulent discharge,
mucosal crusting, and fetor), and atrophic changes. 38 C.F.R. 4.97,
Code 6501, effective prior to October 7, 1996.

As noted above, the regulations for the evaluation of rhinitis and
sinusitis were revised, effective October 7, 1996. 61 Fed. Reg.
46720-46731 (Sept. 5, 1996). Hence, the criteria that is to the
advantage of the veteran will be applied.

As of October 7, 1996, allergic or vasomotor rhinitis is rated
under diagnostic code 6522. A 10 percent evaluation is warranted
for allergic or vasomotor rhinitis without polyps, but with greater
than 50 percent obstruction of nasal passage on both sides or
complete obstruction on one side. A 30 percent rating requires
polyps. 38 C.F.R. 4.97, Code 6522.

Separate evaluations may not be assigned for the sinusitis and
rhinitis unless there are separate and distinct symptoms for each
condition. 38 C.F.R. 4.14 (1999).

The June 1977 RO rating decision denied an increased evaluation for
the veteran's sinusitis with rhinitis then rated 10 percent, and
the veteran did not appeal this determination. Hence, this decision
is final. 38 U.S.C.A. 7105 (West 1991).

A review of the documents in the veteran's claims file does not
show receipt of correspondence from him indicating an intent to
request a higher rating for the sinusitis with rhinitis after the
June 1977 RO rating decision until the claim that he submitted on
November 25, 1992.

The November 1994 RO rating decision denied an increased evaluation
for the sinusitis with rhinitis, then rated 10 percent, and the
veteran appealed. The February 1998 RO rating decision increased
the evaluation for sinusitis with rhinitis from 10 to 30 percent,
effective from September 5, 1997. A longitudinal review of the
evidence in the veteran's claims file does not show symptoms of
sinusitis or rhinitis warranting a rating in excess of 10 percent
or the assignment of another separate 10 percent under the
applicable diagnostic codes, noted above, effective prior to or as
of October 7, 1996, until the VA medical examination on October 1,
1997. As noted above, the veteran has required very little
treatment. Although he has been followed by VA extensively for a
variety of disabilities, on most occasions

- 12 -

no upper respiratory complaints were noted and examination of the
nose and throat was within normal limits. One exception was during
a acute episode of sinusitis, which was treated with antibiotics.
Prior to the October 1997 VA examination report, there is no
evidence of sinusitis which could be considered as "severe," nor
frequently incapacitating episodes, prolonged antibiotic treatment,
evidence of nasal polyps or more than a brief period of a thick
mucopurulent discharge.

After consideration of all the evidence, the Board finds that the
preponderance of it is against the claim for an effective date
earlier than September 5, 1997 for the assignment of a 30 percent
evaluation for sinusitis with rhinitis.

Since the preponderance of the evidence is against the claims for
effective dates prior to September 5, 1997, for the assignment of
30 percent ratings for hiatal hernia with deformity of the duodenal
bulb and sinusitis with rhinitis, the benefit of the doubt doctrine
is not for application with regard to these claims. 38 U.S.C.A.
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The veteran's hiatal hernia with deformity of the duodenal bulb did
not warrant a compensable rating during the period prior to
September 5, 1997; the appeal of this issue is denied.

A rating higher than 10 percent not warranted for sinusitis with
rhinitis for the period prior to September 5, 1997; the appeal of
this issue is denied.

N. R. Robin 
Veterans Law Judge 
Board of Veterans' Appeals

- 13 - 



